Exhibit 10.20

December 30, 2014

Dr. Ari Kellen

Dear Ari:

This letter outlines the details of your employment with Valeant Pharmaceuticals
International, Inc. or its applicable subsidiary (the “Company”), and your
Company assignment.

 

  •   Title: Executive Vice President. You will report to the Chief Executive
Officer, who will determine your specific title and duties.

 

  •   Office Location: Your principal place of employment will be in New Jersey.

 

  •   Base Salary: Your base salary will be $62,500 per month ($750,000
annualized).

 

  •   One-time Performance Bonus. The Company agreed to pay you a one-time
performance bonus between zero and $8,000,000, based on your achievements with
respect to the integration and restructuring of the Bausch + Lomb business, as
such achievement is assessed by the Chief Executive Officer and which amount is
to be paid no later than January 15, 2015, subject to your continued employment
on the payment date.

 

  •   Annual Incentive: You will be eligible to participate in the Company’s
management bonus plan beginning with the 2014 calendar year. Your target bonus
will be 120% of your base salary, with the potential of up to 240% of your base
salary. This plan, and therefore your participation, is subject to change at the
discretion of the Board of Directors. Bonuses are payable at the time the other
management bonuses are paid. To be eligible for any bonus payment, you must be
employed by the Company, and you must not have given or received notice of the
termination of your employment, on the day on which the applicable bonus is paid
to other members of the Company management. You will not be eligible for an
annual incentive bonus with respect to any portion of the 2013 calendar year.

 

  •   Equity Awards: The Company’s Talent and Compensation Committee of the
Company’s Board of Directors (the “Committee”) has approved grants of a target
number of 150,000 Performance-based Restricted Share Units (each, a “PSU”).

75,000 of the PSUs shall vest between 0-300%, based on meeting certain Company
performance criteria described below, as measured approximately three years from
the grant date and 75,000 of the PSUs shall vest between 0-300%, based on
meeting certain Company performance criteria described below, as measured
approximately five years from the grant date. The triggers for 1x, 2x and 3x
vesting shall be based on attaining a



--------------------------------------------------------------------------------

December 30, 2014

Mr. Ari Kellen

Page 2 of 10

 

10%, 20% and 30% 3-year or 5-year, as applicable, compound total shareholder
return, respectively, with measurements governed by the award agreement (which
shall contain terms consistent with the terms customarily provided to other
similarly situated executives of the Company, with such modifications to reflect
that the primary performance measurement period is 3 years or 5 years, as
applicable, and such other terms as approved by the Committee).

 

  •   Share Ownership Commitment. You also agree to comply with any share
ownership requirements adopted by the Company applicable to you, which shall be
on the same terms as similarly situated executives of the Company.

 

  •   Matching Grants for Share Purchases. In connection with such share
ownership, you shall also be eligible to receive matching share units under the
Company’s matching share unit program. Notwithstanding anything in such program
to the contrary, you shall receive a grant of one matching share unit for each
common share of the Company purchased, up to $5,000,000 in purchases. Each such
matching share unit shall vest in equal annual portions over the 5-year period
following grant and shall have such other terms consistent with the terms
customarily provided to similarly situated executives of the Company.

 

  •   Good Reason. You may terminate your employment for Good Reason (as defined
below) by delivering to the Company a Notice of Termination (as defined below)
not less than thirty (30) days prior to the termination of your employment for
Good Reason. The Company shall have the option of terminating your duties and
responsibilities prior to the expiration of such thirty-day notice period,
subject to the payment by the Company of the compensation and benefits provided
in this letter, as may be applicable. For purposes of this letter, “Good Reason”
shall mean the occurrence of any of the events or conditions described in
clauses (i) through (iii) immediately below which are not cured by the Company
(if susceptible to cure by the Company) within thirty (30) days after the
Company has received a “Notice of Termination.” “Notice of Termination” means a
written notice provided by you within ninety (90) days of the initial existence
of the event or condition constituting Good Reason specifying the particular
events or conditions which constitute Good Reason and the specific cure
requested by you.

 

  (i) Diminution of Responsibility. (A) any material reduction in your duties or
responsibilities as in effect immediately prior thereto, or (B) removal of you
from the position of Executive Vice President . For the avoidance of doubt, the
term “Diminution of Responsibility” shall not include (Y) any such removal
resulting from a promotion, your death or Disability, the termination of your
employment for Cause, or your termination of your employment other than for Good
Reason, (Z) the reduction of or change in any particular duties or
responsibilities provided you are given other duties or responsibilities such
that your overall duties and responsibilities remain substantially comparable to
your overall duties and responsibilities prior to the reduction or change;



--------------------------------------------------------------------------------

December 30, 2014

Mr. Ari Kellen

Page 3 of 10

 

  (ii) Compensation Reduction. Any reduction in your base salary or target bonus
opportunity which is not comparable to reductions in the base salary or target
bonus opportunity of other similarly-situated senior executives at the Company;
or

 

  (iii) Company Breach. Any other material breach by the Company of any material
provision of this letter.

 

  •   Change in Control. For purposes of this letter, a “Change in Control”
shall mean any of the following events:

 

  (i) the acquisition (other than from the Company), by any person (as such term
is defined in Section 13(c) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding voting securities;

 

  (ii) the individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board, unless the election, or nomination for election by the Company’s
stockholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, and such new director shall, for purposes of this
letter, be considered as a member of the Incumbent Board; or

 

  (iii) the closing of:

 

  1. a merger or consolidation involving the Company if the stockholders of the
Company, immediately before such merger or consolidation, do not, as a result of
such merger or consolidation, own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation; or

 

  2. a complete liquidation or dissolution of the Company or an agreement for
the sale or other disposition of all or substantially all of the assets of the
Company.



--------------------------------------------------------------------------------

December 30, 2014

Mr. Ari Kellen

Page 4 of 10

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to this letter agreement, solely because fifty percent (50%) or more of
the combined voting power of the Company’s then outstanding securities is
acquired by (i) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Company or any of its subsidiaries
or (ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.

 

  •   Disability. The Company may terminate your employment, on written notice
to you after having established your Disability and while you remain Disabled,
subject to the payment by the Company to you of the applicable compensation and
benefits provided pursuant to this letter agreement. For purposes of this letter
agreement, “Disability” shall have the meaning assigned to such term in the 2011
Omnibus Incentive Plan.

 

  •   Cause. The Company may terminate your employment for “Cause”, subject to
the payment by the Company to you of the applicable compensation and benefits
provided in this letter agreement. “Cause” shall mean, for purposes of this
letter, “cause” as defined by applicable common law and (1) conviction of any
felony or indictable offense (other than one related to a vehicular offense) or
other criminal act involving fraud; (2) willful misconduct that results in a
material economic detriment to the Company; (3) material violation of Company
policies and directives, which is not cured after written notice and a
reasonable opportunity for cure; (4) continued refusal by you to perform your
duties after written notice identifying the deficiencies and a reasonable
opportunity for cure; or (5) a material violation by you of any material
covenants to the Company. No action or inaction shall be, or be deemed to be,
willful if not demonstrably willful and if taken or not taken by you in good
faith and with the understanding that such action or inaction was not adverse to
the best interests of the Company. Reference in this paragraph to the Company
shall also include direct and indirect subsidiaries of the Company, and
materiality shall be measured based on the action or inaction and the impact
upon the Company taken as a whole. The Company may suspend you, with pay, upon
your indictment for the commission of a felony or indictable offense as
described under clause (1) above. Such suspension may remain effective until
such time as the indictment is either dismissed or a verdict of not guilty has
been entered.

 

  •  

Employee and Executive Benefits. You will be eligible to participate in the
employee benefit plans and programs generally made available to similarly
situated employees of the Company on the terms and conditions applicable
generally to all employees. In addition, the Company shall reimburse you for
incremental taxes incurred by you outside of the United States because of any
services you provide to the Company outside of the United States or any business
that the Company conducts outside of the United States, if such incremental
amount during any tax year exceeds 1% or more of your average base salary for
such tax year. You



--------------------------------------------------------------------------------

December 30, 2014

Mr. Ari Kellen

Page 5 of 10

 

shall be required to participate in any tax equalization program the Company may
have in effect from time to time in order to qualify for the benefit described
in the preceding sentence.

 

  •   Conditions to Reimbursement. The following provisions shall be in effect
for any reimbursements (and in-kind benefits) to which you otherwise may become
entitled under this letter, in order to assure that such reimbursements (and
in-kind benefits) do not create a deferred compensation arrangement subject to
Section 409A of the Internal Revenue Code (“Section 409A”):

 

  (i) The amount of reimbursements (or in-kind benefits) to which you may become
entitled in any one calendar year shall not affect the amount of expenses
eligible for reimbursement (or in-kind benefits) hereunder in any other calendar
year.

 

  (ii) Each reimbursement to which you become entitled shall be made by the
Company as soon as administratively practicable following your submission of the
supporting documentation, but in no event later than the close of business of
the calendar year following the calendar year in which the reimbursable expense
is incurred.

 

  (iii) Your right to reimbursement (or in-kind benefits) cannot be liquidated
or exchanged for any other benefit or payment.

 

  •   At-Will Employment. Your employment with the Company is “at will”. This
means that you or the Company have the option to terminate your employment at
any time, with or without advance notice, and with or without Cause or with or
without Good Reason. This letter of employment does not constitute an express or
implied agreement of continuing or long term employment. The at will nature of
your employment can be altered only by a written agreement specifying the
altered status of your employment. Such written agreement must be signed by both
you and the Chief Executive Officer.

 

  •   Severance Benefits. Notwithstanding the immediately preceding bullet
paragraph, if your employment is terminated by the Company without Cause or by
you for Good Reason, the Company shall have the following obligations:

 

  (i) The Company will pay you an amount equal to the sum of (A) your annual
salary as of the Termination Date, plus (B) your annual target bonus as of the
Termination Date, provided that, if your termination occurs either in
contemplation of a Change in Control or at any time within twelve (12) months
following a Change in Control, the Company shall instead pay you an amount equal
to two times the sum of (A) your annual salary as of the Termination Date, plus
(B) your annual target bonus as of the Termination Date. The “Termination Date”
shall be the date specified as the effective date of the termination of your
employment in any notice of termination of employment provided by the Company to
you or accepted by the Company in the event of your giving notice of the
termination of your employment.



--------------------------------------------------------------------------------

December 30, 2014

Mr. Ari Kellen

Page 6 of 10

 

  (ii) The Company will pay you any accrued but unpaid salary or vacation pay
and any deferred compensation. In addition, the Company will pay you any bonus
earned but unpaid in respect of any fiscal year preceding the Termination Date.
The Company will also pay you a bonus in respect of the fiscal year in which the
Termination Date occurs, as though you had continued in employment until the
payment of bonuses by the Company to its executives for such fiscal year, in an
amount equal to the product of (A) the lesser of (x) the bonus that you would
have been entitled to receive based on actual achievement against the stated
performance objectives or (y) the bonus that you would have been entitled to
receive assuming that the applicable performance objectives for such fiscal year
were achieved at “target”, and (B) a fraction (i) the numerator of which is the
number of days in such fiscal year through Termination Date and (ii) the
denominator of which is 365; provided that, if your termination occurs either in
contemplation of a Change in Control or at any time within twelve (12) months
following a Change in Control, then in the foregoing calculation the amount
under (A) shall be equal to (y). Any bonus payable to you under this bullet
shall be paid in no event later than March 15 of the calendar year following the
calendar year in which the Termination Date occurs.

 

  (iii) The Company will provide you with continued coverage under any health,
medical, dental or vision program or policy in which you were eligible to
participate at the time of your employment termination for 12 months following
such termination on terms no less favorable to you and your dependents
(including with respect to payment for the costs thereof) than those in effect
immediately prior to such termination.

 

  (iv) The Company shall provide outplacement services through one or more
outside firms of your choosing up to an aggregate of $20,000, which services
shall extend until the earlier of (i) 12 months following the Termination Date
or (ii) the date that you secure full time employment.

Notwithstanding anything herein to the contrary, the Company shall have no
obligation to pay or provide any of the severance benefits referenced or set
forth in this letter and shall have no obligations to you in respect of the
termination of your employment save and except for obligations that are
expressly established by applicable employment standards legislation unless you
execute and deliver, within 45 days of the date of your termination, and do not
revoke, a general release in form satisfactory to the Company and any revocation
period set forth in the release has lapsed. Subject to compliance with
Section 409A, the Company shall pay all cash severance benefits due within 10
business days following the satisfaction of all of the conditions set forth in
the preceding sentence. You shall not be required to mitigate the amount of any
severance payment provided for under this letter by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to you in any subsequent employment.



--------------------------------------------------------------------------------

December 30, 2014

Mr. Ari Kellen

Page 7 of 10

 

Notwithstanding anything herein to the contrary, in no event shall the timing of
your execution of the general release, directly or indirectly, result in you
designating the calendar year of payment, and if a payment that is subject to
execution of the general release could be made in more than one taxable year,
payment shall be made in the later taxable year.

It is understood that, during your employment by the Company, you will not
engage in any activities that constitute a conflict of interest with the
interests of the Company, as outlined in the Company’s conflict of interest
policies for employees and executives in effect from time to time.

 

  •   Covenant Not to Solicit. To protect the confidential information and other
trade secrets of the Company and its affiliates, you agree, during your
employment with the Company or any of its affiliates and for a period of twelve
(12) months after your cessation of employment with the Company or any of its
affiliates, not to solicit, attempt to solicit, or participate in or assist in
any way in the solicitation or attempted solicitation of any employees or
independent contractors of the Company or any of its affiliates. For purposes of
this covenant, “solicit” or “solicitation” means directly or indirectly
influencing or attempting to influence employees of the Company or any of its
affiliates to become employed with any other person, partnership, firm,
corporation or other entity. You agree that the covenants contained in this
paragraph are reasonable and necessary to protect the confidential information
and other trade secrets of the Company and its affiliates, provided, that
solicitation through general advertising or the provision of references shall
not constitute a breach of such obligations. For purposes of this paragraph, an
“affiliate” shall mean any direct or indirect subsidiary of the Company or any
joint venture or collaboration in which any such entity or the Company
participates.

 

  •  

Remedies for Breach of Obligations Under the Covenants Not to Solicit Above. It
is the intent and desire of you and the Company (and its affiliates) that the
restrictive provisions in the paragraph captioned “Covenant Not to Solicit”
above be enforced to the fullest extent permissible under the laws and public
policies as applied in each jurisdiction in which enforcement is sought. If any
particular provision in such paragraph shall be determined to be invalid or
unenforceable, such covenant shall be amended, without any action on the part of
either party hereto, to delete therefrom the portion so determined to be invalid
or unenforceable, such deletion to apply only with respect to the operation of
such covenant in the particular jurisdiction in which such adjudication is made.
Your obligations under the two preceding paragraphs shall survive the
termination of your employment with or any other employment arrangement with the
Company or any of its affiliates. You acknowledge that the Company or its
affiliates will suffer irreparable injury, not readily susceptible of valuation
in monetary damages, if you breach your obligations under the paragraph
captioned “Covenant Not to Solicit” above. Accordingly, you agree that the
Company and its affiliates will be entitled, in addition to any other available
remedies, to obtain



--------------------------------------------------------------------------------

December 30, 2014

Mr. Ari Kellen

Page 8 of 10

 

 

injunctive relief against any breach or prospective breach by you of your
obligations under either such paragraph in any Federal or state court sitting in
the State of New Jersey, or, at the Company’s (or its affiliate’s) election, in
any other state or jurisdiction in which you maintain your principal residence
or your principal place of business. You agree that the Company or its
affiliates may seek the remedies described in the preceding sentence
notwithstanding any arbitration or mediation agreement that you may enter into
with the Company or any of its affiliates. You hereby submit to the
non-exclusive jurisdiction of all those courts for the purposes of any actions
or proceedings instituted by the Company or its affiliates to obtain that
injunctive relief, and you agree that process in any or all of those actions or
proceedings may be served by registered mail, addressed to the last address
provided by you to the Company or its affiliates, or in any other manner
authorized by law.

 

  •   Indemnification. You shall be indemnified by the Company as provided in
its articles or, if applicable, pursuant to an indemnification agreement with
the Company if such agreements are provided to similarly situated executives.

 

  •   Section 409A. The parties intend for the payments and benefits under this
letter to be exempt from Section 409A or, if not so exempt, to be paid or
provided in a manner which complies with the requirements of such section, and
intend that this letter shall be construed and administered in accordance with
such intention. Any payments that qualify for the “short-term deferral”
exception or another exception under Section 409A shall be paid under the
applicable exception. For purposes of the limitations on nonqualified deferred
compensation under Section 409A, each payment of compensation under this letter
shall be treated as a separate payment of compensation. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this letter during the six-month period immediately following your separation
from service shall instead be paid on the first business day after the date that
is six months following your Termination Date (or death, if earlier), with
interest from the date such amounts would otherwise have been paid at the
short-term applicable federal rate, compounded semi-annually, as determined
under Section 1274 of the Internal Revenue Code of 1986, as amended, for the
month in which payment would have been made but for the delay in payment
required to avoid the imposition of an additional rate of tax on you under
Section 409A.

 

  •   Withholding Taxes. All payments to you or your beneficiary under this
letter agreement shall be subject to withholding on account of federal, state
and local taxes as required by law.

You acknowledge that you have, reviewed, agreed, signed and returned the
Company’s customary on-boarding documentation.



--------------------------------------------------------------------------------

December 30, 2014

Mr. Ari Kellen

Page 9 of 10

 

Policies of the Company will govern any other matter not specifically covered by
this letter.

Except as specifically described in the following sentence, the terms of this
letter constitute the entire agreement between the Company and you with respect
to the subject matter hereof, superseding all prior agreements and negotiations
This letter is governed by the laws of the State of New Jersey. All currency
amounts set forth in the letter agreement refer to U.S. dollars.

This letter and the documents referenced herein are the full, complete and
exclusive agreement between you and the Company regarding all of the subjects
covered by this letter, and supersede in their entirety any other written or
verbal agreement between you and the Company, including, without limitation, any
previous letters or agreements, whether written or verbal, relating to any offer
or other terms of employment.



--------------------------------------------------------------------------------

December 30, 2014

Mr. Ari Kellen

Page 10 of 10

 

As confirmation of acceptance of this employment letter, please sign this letter
indicating your agreement and acceptance of the terms and conditions of
employment. In addition, please mail the original signed employment letter in
the envelope provided. A duplicate copy of this employment letter is included
for your records.

 

Sincerely, Valeant Pharmaceuticals International, Inc. By:

    /s/ J. Michael Pearson

    J. Michael Pearson     Chief Executive Officer

    /s/ Ari Kellen

    Ari Kellen